DETAILED ACTION

Applicant amended claims 1 and 10 in the amendment dated 1/11/2021.
Claims 1-5 and 10 are pending.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/2021 has been entered.





Response to Arguments

Applicant’s arguments with respect to claims 1-5 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Luo (US 2011/0022621 A1) in view of Wren (US 8,694,593 B1).

With regards to Claim 1, Luo teaches  a method for providing a social network service in a service server, the method comprising: receiving a first keyword input directly and designated explicitly for generating and joining a network by a first member in correspondence with the first member’s current interest from a first terminal of the first member of members of the service server (i.e., An online community can be created within an online social network based on a search query. In an embodiment, a search query for searching online communities within the online social network is received from a user. The search query generating the network having the first keyword as identification information of the network when such a network has not previously been created, wherein the network is generated directly from the first keyword input and designated explicitly for generating and joining the network by the first member and includes an online community (i.e., The user is provided with the option of creating a new online community based on the search query, and a new online community based on the search query that includes the user as a member is created, Paragraph 5).  However, Luo does not explicitly disclose transmitting a first message to at least a second member of the service with an invitation inviting the second member to join the network when a second keyword is inputted by the second member and the second keyword is identical or analogous to the first keyword, wherein the second member is added to the network when the second member accepts the invitation to join the network.
Wren does teach transmitting a first message to at least a second member of the service with an invitation inviting the second member to join the network when a second keyword is inputted by the second member and the second keyword is identical or analogous to the first keyword, wherein the second member is added to the network when the second member accepts the invitation to join the network (i.e.,  If at least one micro-community that is relevant to the object reference and the list of account references exists, the micro-community fetcher 211 then determines 518 whether all the generated account references are associated with the micro-community. For example, some of the account references that are 
	

With regards to Claim 2, Luo teaches the above disclosed subject matter. However, Luo does not explicitly disclose receiving a third keyword input and designated explicitly for generating or joining a network by a third member in correspondence with the third member’s current interest from a third terminal of the third member  of the members of the service server; determining whether the third keyword is identical or analogous to the first keyword; and transmitting a second message inviting to join the network related to the first keyword to the third terminal when the third keyword is identical or analogous to the first keyword.  Wren does teach receiving a third keyword input and designated explicitly for generating or joining a network by a third member in correspondence with the third member’s current interest from a third terminal of the third member  of the members of the service server; determining whether the third keyword is identical or analogous to the first keyword; and transmitting a second message inviting to join the network related to the first keyword to the third terminal when the third keyword is identical or analogous to the first keyword (i.e.,  If at least one micro-community that is relevant to the object reference and the list of account references exists, the micro-community fetcher 211 then determines 518 whether all the generated account references are associated with the micro-community. For example, some of the account references that are identified by the implicit fetcher 290 may not already be associated with the micro-community. If there is at least one account reference that is not associated with the micro-community, the notification module 219 transmits 526 an invitation to join the micro-community to the unassociated account reference…, Col. 15, Lines 40-55; Figure 5) in order to provide a flexible and intuitive method to group users based on a shared context (Col. 1, Lines 30-35).  Therefore, based on Luo in view of Wren, it would have been obvious to one having ordinary skill in the art before the effective filing date to utilize the teachings of Wren with the system of Luo in order to provide a flexible and intuitive method to group users based on a shared context.

With regards to Claim 3, Luo teaches wherein each of the first, second and third keywords includes a character or a symbol (i.e., Communities may also have keywords and/or labels that indicate the types of topics and subject categories that are off interest to the members of the community, and which can be used to classify the community and its members, Paragraph 21).

With regards to Claim 4, Luo teaches wherein the members of the network share their interest associated with the first keyword on the network having the first keyword as identification information of the network (i.e., Communities are named and preferably have descriptions that specify the types of topics, events, and members of the community. Communities may also have keywords and/or labels that indicate the types of topics and subject categories that are off interest to the members of the community, and which can be used to classify the community and its members, Paragraph 21).

With regards to Claim 5, Luo teaches the above disclosed subject matter. However, Luo does not explicitly disclose receiving a request for changing the third keyword to a fourth keyword input and designated explicitly for generating or joining the network by the third member in correspondence with the third member’s current interest from the third terminal;
determining whether the fourth keyword is identical or analogous to another keyword; and transmitting a third message inviting to join a network having the other keyword as identification information of the network to the third terminal when the fourth keyword is identical or analogous to the other keyword.
Wren does teach receiving a request for changing the third keyword to a fourth keyword input and designated explicitly for generating or joining the network by the third member in correspondence with the third member’s current interest from the third terminal;
determining whether the fourth keyword is identical or analogous to another keyword; and transmitting a third message inviting to join a network having the other keyword as identification information of the network to the third terminal when the fourth keyword is identical or analogous to the other keyword (i.e.,  If at least one micro-community that is relevant to the object reference and the list of account references exists, the micro-community 


The limitations of Claim 10 are rejected in the analysis of Claim 1 above, and the claim is rejected on that basis. Luo also teaches wherein the transmitting the first message to at least the second member is configured to be determined only by the service server (i.e., Figure 1, Item 100; Paragraph 46).





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURAJ M JOSHI whose telephone number is (571)270-7209.  The examiner can normally be reached on Monday - Friday 8-6 ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571)272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/SURAJ M JOSHI/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        May 4, 2021